I do not agree with the Chief Justice in reversing this decree. His conclusion that the case of Wark v. Woods in the circuit court commissioner's court was dismissed on April 21, 1925, or at any other time, is not supported by the proofs. In the first place the commissioner had no right to dismiss it. Its prosecution was enjoined by the injunction of the circuit court. It was the duty of the commissioner to hold it in abeyance until the injunction was dissolved or made permanent. The court records show that he did so and in this respect they are undisputed. The return day of the summons *Page 94 
was April 13, 1925. Thereafter it was adjourned to April 14th; then to April 21st, and finally to May 5th, at which time, the injunction having been dissolved, the judgment in question was rendered. Notwithstanding these adjournments, the plaintiff says that the case was dismissed on the morning of April 21st. In other words, that the commissioner dismissed the suit on April 21st and immediately thereafter adjourned it until May 5th.
The commissioner was a witness and testified that he had no recollection of dismissing the case. He further said:
"The only thing I have to go by are the records and files in my court, and they show that the case was adjourned, and judgment entered."
The circuit court commissioners of Wayne county have a very considerable business. The clerk keeps a record of all court proceedings. He enters the judgments. In this case his records do not show an order or judgment of dismissal on the 21st of April. It does appear that the case was adjourned on that day until May 5th. The fact of adjournment negatives the claim of dismissal. The only evidence offered by the plaintiff to show that the case was dismissed is the fact that on the left-hand corner at the top of the commissioner's jacket or file cover appear the letters "Dis." The purpose of the commissioner in making minutes on his file cover is for the information of the clerk who enters the proceedings in the records of the court. In his testimony, Commissioner May said that the letters "Dis." are in his handwriting, but that he had no recollection of putting them there. He could only testify to his practice in all cases where such letters were used. He said:
"I simply put 'Dis.' on that, for my clerk to make the entry. That would be an instruction to him." *Page 95 
However, in this case the clerk did not make the entry, and no order of dismissal appears on his books. There was no judgment entry. Nothing from which the nonsuited party, if nonsuited, could appeal. The letters "Dis." were apparently inadvertently placed there by the commissioner, and are without any particular significance in this case.
The clerk's records are conclusive of the proceedings had before the commissioner. They are the permanent records of the court. They are the best evidence. They do not show a dismissal of the case. This fact and the fact of adjournment makes it very clear that there was no dismissal. Therefore, the court did not lose jurisdiction and the judgment rendered is valid.
The decree of the circuit judge should be affirmed, with costs to the defendants.
SHARPE and FELLOWS, JJ., concurred with McDONALD, J.